708 S.E.2d 309 (2011)
STATE of North Carolina
v.
Ronnie Eugene SIMPSON.
No. 368P09-4.
Supreme Court of North Carolina.
May 11, 2011.
Dahr Joseph Tanoury, Assistant Attorney General, for State of North Carolina.
Ronnie Simpson, for Simpson, Ronnie Eugene.
Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 27th of April 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Dismissed by order of the Court in conference, this the 7th of May 2011."